Title: 27th.
From: Adams, John Quincy
To: 


       Mr. Tyler came from Boston last evening; was pretty busy in the forenoon; I went and paid a visit to Mr. Apthorp, next door neighbour to my uncle: he came from Boston this morning and is going back this afternoon: he is a man of Sense, and much reading, but he has a certain wildness in his eyes, which indicates something extraordinary, in his character, which I am told is really the case. He has an extravagant fondness for England, and for everything that is English: he talks sensibly upon diverse subjects, but as I had heard his Character before I saw him, I purposely spoke in the highest terms, of the french Nation and their Country: he never said he was of a different opinion, but he observed that though the beauties of England were not of the same kind, they were very great, and like a true Englishman contrasted, french politeness and outward accomplishments, to English dignity and Sincerity. I did not think it was necessary to contest any point, and therefore humoured him in his Admiration for Britain; in which, however I am very far from joining with him. After dinner I went down with Mr. Tyler, and drank tea with my uncle Quincy, and from his house saw the tender, which came lately from Hallifax, to carry back Mr. Nash, and his new bride.
       I intended to go as far as Milton this evening, but it was so late when we return’d from my uncle’s, that I could not. As we were walking home, I had with Mr. Tyler some very curious conversation, on a subject as curious. We smoked a sociable pipe in the Evening at his office: and there continued it. He was somewhat in a prophetic mood, but I imagine, he will never have occasion to say
       Cet oracle, est plus sûr que celui de Chalcas Calchas.
      